IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10493
                          Conference Calendar



LORENZO MENDOZA-MEDINA,

                                           Petitioner-Appellant,

versus

ANTHONY MEDELLIN, BSCC Airpark Unit,
Warden; UNITED STATES OF AMERICA,

                                           Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:00-CV-92-C
                        - - - - - - - - - -
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Lorenzo Mendoza-Medina (Mendoza), federal prisoner # 85707-

080, appeals the district court’s dismissal of his 28 U.S.C.

§ 2241 petition.   Mendoza argues that he should be allowed to

challenge alleged sentencing errors in a § 2241 petition because

a 28 U.S.C. § 2255 motion would be barred by the Antiterrorism

and Effective Death Penalty Act’s (AEDPA) one-year limitations

period.   He also argues that the district court’s refusal to

entertain a § 2241 petition is a violation of the Suspension


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10493
                                  -2-

Clause because it prevents a first-time review on the merits of

his claims.   See U.S. Const. art. 1, § 9, cl. 2.

     The district court properly dismissed Mendoza’s § 2241

petition.   He was sentenced in the district court for the Western

District of Texas.   He filed his § 2241 petition in the district

court for the Northern District of Texas.    Mendoza attempts to

circumvent the AEDPA’s limitations period for § 2255 motions by

characterizing his pleading as a § 2241 petition.      Nevertheless,

§ 2255 is the proper remedy for Mendoza’s claims because he

alleges errors that occurred at sentencing, not errors in the

execution of the sentence.    See Ojo v. INS, 106 F.3d 680, 683

(5th Cir. 1997).   Only the court that sentenced Mendoza (the

district court for the Western District of Texas) would have had

jurisdiction over a § 2255 motion.    See id.

     The AEDPA’s one-year limitations period does not render

Mendoza’s § 2255 remedy inadequate or ineffective.      See Pack v.

Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).      Moreover, the one-

year limitations period does not violate the Suspension Clause

even if it forecloses a first-time movant from review of his

claims.   See Turner v. Johnson, 177 F.3d 390, 392-93 (5th Cir.)

(§ 2254), cert. denied, 120 S. Ct. 504 (1999).      Accordingly, the

district court’s dismissal is AFFIRMED.